Citation Nr: 1232783	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-10 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the severance of service connection for chronic low back pain with cervicalgia effective as of April 1, 2009, was proper and if the severance of service connection for chronic low back pain with cervicalgia is found not to be proper, whether an initial compensable rating for such disability is warranted.

2.  Entitlement to service connection for a closed head injury.

3.  Entitlement to service connection for a neck injury.

4.  Entitlement to an initial rating in excess of 10 percent for the period prior to June 30, 2009, and a rating in excess of 30 percent for the period from June 30, 2009, forward for migraine headaches.

5.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  Pertinent rating decisions dated in March 2008, September 2008, January 2009, and February 2009 were issued by the Detroit, Michigan RO.  The case was subsequently transferred to the Waco, Texas RO, which issued a pertinent rating decision in March 2011.  The Waco, Texas RO now has jurisdiction over the case.

The Board will first clarify the issues on appeal.  The Veteran filed a claim for service connection for the back, migraines, closed head injury, and neck, in November 2006.  He later asserted that these conditions were claimed as due to a May 1987 fall while stationed in Germany.  In February 2008, the RO made an administrative decision that this fall and injuries sustained as a result of the fall were not in the line of duty, as they were due to his own willful misconduct.  

In March 2008, the RO issued a rating decision granting service connection for migraine headaches and for chronic low back pain with cervicalgia, assigning an initial noncompensable (0 percent) rating for each disability effective as of November 16, 2006.  The RO also denied service connection for a closed head injury and neck injury, based on a finding that they were due to willful misconduct and, therefore, were not incurred in the line of duty.  In April 2008, the Veteran submitted a notice of disagreement as to the denial of service connection for a closed head injury and neck injury, as well as for the initial noncompensable ratings assigned for migraine headaches and chronic low back pain.  

In September 2008, the RO issued a rating decision and notice to the Veteran proposing to sever service connection for chronic low back pain with cervicalgia because the condition was due to his willful misconduct and, therefore, was not incurred in the line of duty.  In January 2009, the RO issued a rating decision severing service connection for such disability effective as of April 1, 2009.  

In February 2009, the RO issued a rating decision increasing the rating for migraine headaches to 10 percent, effective as of the date of the service connection claim.  On the same day, the RO issued a Statement of the Case (SOC) denying a rating in excess of 10 percent for such disability, and denying "service connection for closed head injury, back and neck problems."  As noted above, the Veteran had appealed from the rating assigned for chronic low back pain (or a back problem), not as to any determination on service connection.  The Veteran submitted a substantive appeal (VA Form 9) in March 2009, appealing from all issues in the SOC.

In April 2009, the Veteran's representative submitted arguments on appeal via VA Form 646, indicating that the Veteran disagreed with the severance of service connection for a low back condition (or chronic low back pain), as well as the other issues contained in the SOC.  The Board notes that the Veteran had not submitted a notice of disagreement as to this issue prior to the issuance of the February 2009 SOC.  However, the Board interprets the April 2009 VA Form 646 as a timely notice of disagreement as to this issue, as it was received within one year following the January 2009 rating decision that severed service connection for chronic low back pain with cervicalgia.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.301, 20.302 (2011).  As discussed in the REMAND portion below, the Veteran has not yet been provided an adequate SOC as to this issue.  

The Veteran reported being unemployed in his March 2009 VA Form 9, which pertained to the rating assigned for migraine headaches and the denial of service connection for other conditions.  Thereafter, in December 2009, he also filed a formal claim for a TDIU (VA Form 21-8940), asserting that he had been unable to work due to mood swings, depression, and migraines since October 2005.  The Veteran has subsequently asserted that he was also unable to work due to back pain.

In a March 2011 rating decision, the RO granted a rating of 30 percent for migraine headaches effective as of June 30, 2009, and denied entitlement to a TDIU.  

The RO also denied the Veteran's June 2009 claim for service connection for mood disorder (claimed as depression and posttraumatic stress disorder, or PTSD) in the March 2011 rating decision.  No communication has been received that can be interpreted as an appeal from such determination.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200-20.202 .  As such, that issue is not on appeal.

With respect to the rating for migraine headaches, as summarized above, the RO increased the ratings during the course of the appeal.  However, this was not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with these determinations.  As such, his appeal proceeds from the initial unfavorable rating decision, and the issue to be addressed is as stated on the first page of this decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (stating that even if a rating is increased during an appeal, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

The Board notes that the Veteran did not expressly dispute or appeal from the March 2011 rating decision that denied entitlement to a TDIU.  However, as he has claimed to be unemployable due partly to his migraine headaches, the TDIU is considered "part and parcel" of the claim for the underlying disability that is also on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the issue of entitlement to a TDIU is also under the Board's jurisdiction.  Further development is necessary for a fair adjudication of these two issues.

Concerning the disability of chronic low back pain (with cervicalgia), as summarized above, the Veteran initially appealed from the rating assigned following the grant of service connection for such disability.  Service connection was then severed by the RO, and his representative appealed from that determination.  Accordingly, the issues on appeal concerning this condition are (a) whether severance of service connection was proper and, (b) if severance of service connection was not proper (i.e., if service connection must be restored), then whether a compensable initial rating for such disability is warranted.  These issues must be remanded to comply with due process requirements.

The other issues on appeal are service connection for a closed head injury and a neck injury.  As discussed below, the procedural requirements have been met, and no further development is needed for a fair adjudication of these two issues.  

The Veteran initially requested a Board hearing at the RO, which was scheduled for May 2012.  However, in a May 2012 statement, prior to the scheduled hearing date, he requested to cancel the hearing.  There has been no request to reschedule.  As such, the hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

The issues of whether the severance of service connection for chronic low back pain with cervicalgia effective as of April 1, 2009, was proper; if the severance of service connection for chronic low back pain with cervicalgia was not proper, then  whether an initial compensable rating for such disability is warranted; entitlement to a higher initial rating for migraine headaches; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A closed head injury was not incurred in line of duty in military service because it was the result of willful misconduct and alcohol abuse.

2.  A neck injury was not incurred in line of duty in military service because it was the result of willful misconduct and alcohol abuse.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a closed head injury have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303 (2011).

2.  The criteria for service connection for a neck injury have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in March 2007, prior to the initial unfavorable rating decision in March 2008, of the evidence and information necessary to substantiate his claims, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The Veteran was also notified in November 2007 that the military had determined that the accident in Germany (upon which the Veteran's claims were based) was due to his willful misconduct and was not in line of duty, and he would not be entitled to service connection if VA determined that the conditions were due to willful misconduct.  He was provided a copy of the regulation concerning line of duty and willful misconduct, and was requested to provide any information about the incident or statement to show that it was not willful misconduct.  As such, adequate notice has been provided for these service connection claims.

With regard to the duty to assist, the Veteran's service treatment records and all identified, available, pertinent post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified, and the record does not otherwise indicate, any outstanding medical records that are necessary to decide these claims.  In particular, there is no indication that he receives any benefits from the Social Security Administration pertaining to his claimed disabilities.  

The Veteran was not afforded a VA examination concerning the etiology of his closed head injury.  A VA examination in April 2008 addressed the etiology of his neck injury.  There has been no argument that this examination was inadequate for adjudication purposes, and the Board also finds no inadequacies.  Moreover, as the Board finds herein that the Veteran's May 1987 fall was due to willful misconduct and, therefore, was not in line of duty, service connection cannot be granted based on that injury.  There is no indication of any injury, symptoms, or treatment for the neck or closed head injury prior to the May 1987 fall.  Indeed, the Veteran asserts that his claimed conditions are due to that fall.  Accordingly, there is no indication that the Veteran's claimed disabilities may be related to an eligible incident or injury during military service, and the duty to provide a VA examination is not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the circumstances of this case, a remand as to these issues would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of these claims.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

However, direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a); see also § 3.1(m) (defining "in line of duty" in such terms).  

A service department finding that injury, disease or death occurred in line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m).

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless is the proximate cause of injury, disease, or death.  A service department finding that injury, disease or death was not due to misconduct will be finding on the VA unless it is patently inconsistent with the facts and laws administered by the VA.  38 C.F.R. § 3.1(n).

The simple drinking of alcoholic beverage is not of itself willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  Further, an injury or disease incurred during active service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs.  For this purpose, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability or death of the user.  38 C.F.R. § 3.301(d).

In this case, the Veteran and his representative generally contend that he has a closed head injury and neck injury as a result of a fall during service in May 1987.  For example, in a March 2007 statement in support, prior to the initial rating decision, the Veteran reported falling from the third floor of a building in service and suffering severe trauma to the head, with fractures of the skull in eight places and a blood clot on the brain, as well as a neck injury.  The Veteran further reported having a lot of pain in the neck and head since leaving service, and that his military doctor told him that he would probably have to deal with these problems for the rest of his life.  See also representative's arguments in April 2009 VA Form 646 and August 2012 informal hearing presentation.

The Board notes that the Veteran stated in his March 2009 substantive appeal (VA Form 9) that he injured his neck during basic training.  Additionally, in an April 2008 VA treatment session, he reported having neck pain for 20 plus years.  He denied any specific injury or incident related to the onset of symptoms, but he reported having pain since 1986 when he had to hike frequently as a cavalry scout on active duty.  He reported taking medications and being on work profiles, and having a MRI during service.  The Veteran did not mention the fall at this time.  The Board notes that this treatment session was shortly after the service connection claims were denied in a March 2008 rating decision.

Service treatment records contain no complaints or treatment for any injury, symptoms, or treatment for the neck or closed head injury prior to the May 1987 fall.  There were also no relevant profiles issued prior to this incident.

After service, other than the one instance summarized above, VA treatment records generally reflect complaints of neck and head problems since the fall and traumatic injury.  In November 2006, the Veteran reported neck pain since falling during service.  Similarly, in April 2009, July 2009, and October 2009, he reported that he started having pain in the neck and head after being injured in a fight in Germany and falling off the third floor, which resulted in a fractured his skull and several other bones and being unconscious for several days.  He was also noted to have a history of head injury with subsequent seizures.  Private treatment records contain no mention of any neck or head problems prior to the 1987 fall.

The Veteran is competent to report having a neck injury or problems prior to the May 1987 fall, as the injury would be factual in nature and symptoms would be within his realm of personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds him to be not credible in this respect, as such statements are inconsistent with the contemporaneous service records.  Further, the statements were made after his claims for VA compensation were denied, under circumstances indicating bias or interest.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that reports made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care).  

The Board will now consider whether service connection may be granted based on the May 1987 fall and resulting injuries.  In this regard, the Veteran's mother submitted a statement in December 2007 in an attempt to show that the fall and resulting injuries were not due to his willful misconduct.  She reported that the Veteran's company commander contacted her about the skull fractures and blood clot in the brain.  She stated that the commander told her that the Veteran fell because he had been bumped by some guys that were roughhousing on the balcony.

The Veteran's service records include treatment records and investigation information, including witness statements, concerning the May 1987 fall.  In a June 1987 investigation report (approved in July 1987), the Veteran's injury was found to be not in line of duty and due to his own misconduct.  The report indicates that the Veteran fell from a second story balcony at 2:30 a.m. on May 17, 1987.  The medical diagnoses were facial bones fractures, concussion, frontal and basilar skull fractures, and problem drinker.  Fellow soldiers testified that the Veteran was attending a farewell party for another soldier, and he left that party sometime after 11:30 p.m. on May 16, 1987.  He was observed to be drinking gin very heavily and carrying a bottle of gin around with him.  The Veteran then called another soldier at approximately 2:00 a.m. to ask for a street address.  A military policeman (MP) stated that he learned through an interpreter that German police had conducted an investigation, and a witness saw the Veteran attempt to climb from a first floor balcony to a second floor balcony, and that he lost his footing and fell approximately 10 meters.  The Veteran could not remember much of the evening, except falling and being very drunk.  The MP and another soldier attested that the Veteran was extremely belligerent and uncooperative while highly intoxicated.  A blood alcohol test was administered and showed a level of 2.32.  The investigator concluded that the Veteran sustained injuries due to reckless conduct of climbing balconies while highly intoxicated, or due to his own misconduct.

Sworn statements from the soldiers mentioned in the report are included in the record, which are generally consistent with the investigative report.  A May 17, 1987 statement from the MP indicates that the Veteran was very uncooperative with both MPs and hospital personnel at the time he was being treated.  The MP also indicated that German police had found that the Veteran was climbing from a second story balcony to a first story balcony when he lost his footing and fell approximately 10 meters to the concrete ground, landing on his face.

The investigative report is also consistent with a June 1987 statement of medical examination and duty status as to the Veteran's injuries and the results of the blood alcohol test.  The Veteran was noted to be unconscious when he arrived at the military hospital.  The May 1987 emergency treatment record and June 1987 treatment summary are also consistent with the June 1987 investigative report.  The June 1987 treatment summary indicates that the Veteran had a high alcohol blood level, and he admitted having had a considerable amount of alcohol at the time of the accident.  He could not recall what happened to him.  The Veteran noted to drink quite frequently and to be a problem drinker, borderline alcoholism.

In a sworn statement on May 17, 1987, the Veteran stated that he arrived at a friend's house at approximately 2:30 a.m. on May 17.  He stated that he wasn't sure which apartment number it was, so he leaned back on the balcony to try and remember and was about to knock on the door, when he stepped on a toy with wheels and was propelled over the balcony. 

In a May 18, 1987 line of duty determination report, the Veteran stated that he fell out of a second floor window, and that he did not remember where he was when he fell.  He was again noted to have been under the influence of alcohol.

A July 1987 separation examination notes that the Veteran would be on profile until August 1987 for multiple fractures of the head and face, dizziness, and headaches.  

With consideration of all evidence of record, the Board finds that the Veteran's May 1987 fall and resulting injuries were not in line of duty because they were the result of his abuse of alcohol and were due to his own willful misconduct.  Specifically, the Veteran excessively used alcohol at the time of the fall sufficient to result in the fall and disabilities, which is abuse of alcohol for these purposes.  As noted above, he admitted to drinking a considerable amount of alcohol at the time, was observed to be drinking a lot of gin and carrying around a bottle of gin, and his blood alcohol level during treatment at the hospital was 2.32.  The weight of the evidence establishes that the Veteran fell because he was trying to climb between two balconies in a highly intoxicated state.  38 C.F.R. §§ 3.1(m), 3.301(a)&(d).  

The Board notes that the Veteran made statements during service indicating that he slipped on a toy with wheels or fell out of a window, and his mother has stated for the purposes of this appeal that he was bumped by some people and fell.  Although they are competent to make these statements, the Board finds them to be not credible because they are inconsistent with the other objective evidence of record, as summarized above, and were made under circumstances indicating personal interest and bias.  See Caluza, 7 Vet. App. at 511.  Indeed, while being treated shortly after the fall, the Veteran stated that he did not remember what happened.  It was only during line of duty investigations that he asserted these other reasons for falling.  The Veteran's mother's report was made many years after the fact for the purposes of the Veteran's claim.  Moreover, her statement was purportedly based on a second-hand account that is inconsistent with the contemporaneous service records.  As such, the weight of the evidence shows that the Veteran fell while trying to climb between two balconies in a highly intoxicated state.

Similarly, there was willful misconduct because the Veteran deliberately drank excessive amounts of alcohol and became highly intoxicated, and he acted recklessly in trying to climb between two balconies in such a state.  38 C.F.R. §§ 3.1(n), 3.301(c)(2).  Additionally, the service department's findings that the Veteran's fall and resulting injuries were not in line of duty and were due to his own misconduct are consistent with VA laws.  See 38 C.F.R. § 3.1(m)&(n).

In summary, the Board finds that the Veteran's May 1987 fall and resulting injuries were not incurred in line of duty because they were due to willful misconduct and alcohol abuse.  As such, service connection cannot be granted on that basis.  See 38 C.F.R. § 3.301.  The Veteran is not credible concerning any neck injury or symptoms prior to the May 1987 fall, and there is also no indication of a prior closed head injury in service.  Further, there is no evidence otherwise linking the claimed conditions to service.  As the preponderance of the evidence is against service connection for closed head injury or neck injury, the benefit of the doubt rule does not apply, and the claims must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for a closed head injury is denied.

Service connection for a neck injury is denied.


REMAND

Further development is necessary for a fair adjudication of the Veteran's remaining claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, due process requirements have not been met as to the issue of whether the severance of service connection for chronic low back pain with cervicalgia effective as of April 1, 2009, was proper.  The Board notes that the February 2009 SOC referenced the administrative decision determining that the May 1987 fall was not in the line of duty, as well as the rating decisions that proposed and then actually severed service connection for chronic low back pain with cervicalgia.  The SOC also quoted the regulation concerning line of duty and misconduct, or 38 C.F.R. § 3.301.  However, the SOC did not provide the pertinent legal authority as to severance of service connection, to include 38 C.F.R. § 3.105(d).  Further, the RO did not discuss the proper standard for severance of service connection.  Rather, the Veteran's "back problem" was grouped together with the claims for a neck injury and closed head injury. 

Accordingly, in order to afford the Veteran due process, the issue of whether the severance of service connection for chronic low back pain with cervicalgia effective as of April 1, 2009, was proper must be remanded to the agency of original jurisdiction (AOJ) to provide an adequate SOC.  The SOC should contain all relevant law and regulations, to include 38 C.F.R. § 3.105(d), and should address the standard for severance of service connection as set forth therein.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

If and only if the severance of service connection for chronic low back pain with cervicalgia was not proper (i.e., if service connection is restored for such disability), then the AOJ should issue an SOC as to the issue of entitlement to an initial compensable rating for such disability.  This is because the Veteran submitted a notice of disagreement as to the initial rating assigned for chronic low back pain before service connection was severed.  See Manlincon, 12 Vet. App. at 240.  This issue will be returned to the Board only if a timely substantive appeal is received after issuance of a SOC on this issue.  See Smallwood, 10 Vet. App. at 97.

In addition, further development is necessary as to the claims for a higher initial rating for migraine headaches and a TDIU.  Specifically, in October 2011, the Veteran reported VA treatment for his migraine headaches at the Dallas, Texas VA Medical Center (MC) from July 2009 forward.  It does not appear that efforts have been made to obtain such records, and they are not in the Veteran's paper or virtual VA claim file.  Records generated by VA facilities are considered to be in the constructive possession of VA adjudicators, regardless of whether they are physically in the claims file, and a remand is necessary if such records may have an impact on the adjudication of a claim.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  These records should be obtained upon remand.

Additionally, another VA examination is necessary as to the severity of the Veteran's migraine headache and entitlement to a TDIU.  In this regard, the Veteran was afforded a VA neurological examination in April 2008 concerning his headaches, and a VA general medical examination in January 2011 concerning his headaches in the context of the TDIU claim.  The Veteran is currently assigned a 30 percent rating from June 30, 2009, forward for his migraine headaches.  The rating criteria provide for a maximum 50 percent rating where there are very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The most recent examiner did not address these criteria.  

Further, although the examiner opined that the Veteran is not unemployable due to his migraine headaches, no rationale was provided for this opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported with an analysis that can be considered and weighed against contrary opinions).  The Board notes that, as the issue of severance of service connection for chronic low back pain with cervicalgia is being remanded, it is possible that service connection may be restored for such disability.  If so, the effects of such condition on the Veteran's employability should also be addressed.

Therefore, after any pertinent, outstanding treatment records have been associated with the claims file, the Veteran should be afforded the appropriate VA examination(s) to determine the current severity of his migraine headaches and the effects of any service-connected disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Veteran and his representative as to the issue of whether the severance of service connection for chronic low back pain with cervicalgia effective as of April 1, 2009, was proper.  All relevant laws, including 38 C.F.R. § 3.105(d), and evidence should be addressed.  

2.  If and only if the severance of service connection for chronic low back pain is found to be not proper (i.e., if service connection is restored), then conduct any necessary development and issue an SOC to the Veteran and his representative as to the issue of an initial compensable rating for such disability.  

3.  The Veteran should be advised that a substantive appeal has not been received concerning the two issues above, as well as of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  Thereafter, if a timely substantive appeal is filed after the issuance of an SOC, and subject to current appellate procedures, these issue should be returned to the Board for further appellate consideration, if appropriate.  See Smallwood, 10 Vet. App. at 97.

4.  Obtain and associate with the claims file any treatment records from the Dallas VAMC dated from July 2009 forward concerning treatment for headaches.  If such records are not available, the Veteran should be notified and allowed an opportunity to provide them.

5.  Thereafter, schedule the Veteran for the appropriate VA examination(s) to determine the current severity of his migraine headaches, and effects on employability.  The entire claims file and a copy of this remand should be made available to the examiner(s) for review, and such review should be noted in the examination report(s).  All necessary tests and studies should be conducted.  The examiner(s) should respond to the following:

(a)  Record the nature and frequency of the Veteran's migraine headaches, and any effects on employment.  In particular, state whether the attacks are (1) very frequent, (2) completely prostrating and prolonged, and (3) productive of severe economic inadaptability.

(b)  Offer an opinion as to whether the Veteran is at least as likely as not (probability of 50 percent or more) unable to secure or follow a substantially gainful occupation solely as a result of service-connected disability, to include migraine headaches and any other disabilities for which service connection may be granted or restored upon remand.  In this regard, the examiner should identify all impairment caused by the service-connected disability and then state how such impairment impacts the Veteran's ability to perform manual and sedentary type of work.  A complete rationale (reasoning or explanation) should be provided for any opinion offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.  

6.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claims for a higher initial rating for migraine headaches and a TDIU based on all lay and medical evidence of record.  If the claims remain denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last SSOC.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


